Cite as 2014 Ark. App. 15



              ARKANSAS COURT OF APPEALS
                                   DIVISION III
                                   No. CV-13-627




                                            Opinion Delivered   January 8, 2014

FARON LEWALLEN                       APPEAL FROM THE SEBASTIAN
                                     COUNTY CIRCUIT COURT,
                           APPELLANT FORT SMITH DISTRICT
                                     [JV-2011-587]
V.
                                            HONORABLE JIM D. SPEARS,
ARKANSAS DEPARTMENT OF                      JUDGE
HUMAN SERVICES and MINOR
CHILD
                                      AFFIRMED; MOTION TO
                            APPELLEES WITHDRAW GRANTED


                          RHONDA K. WOOD, Judge


      This is a no-merit appeal from an order terminating Faron Lewallen’s parental

rights to his child, B.L. Lewallen’s appellate counsel has filed a brief and motion to

withdraw under Linker-Flores v. Arkansas Department of Human Services, 359 Ark. 131,

194 S.W.3d 739 (2004), and Ark. Sup. Ct. R. 6-9(i) (2013). Lewallen was given an

opportunity to file pro se points but has declined to do so. We affirm and grant

counsel’s motion because there is no meritorious basis for an appeal.

       B.L. entered the Department of Human Services’s custody after Lewallen

 was driving drunk with B.L. in the car. The juvenile court established Lewallen’s

 paternity and adjudicated B.L. dependent-neglected. B.L.’s mother consented to
                              Cite as 2014 Ark. App. 15


the termination of her parental rights, and the court held a termination hearing

regarding Lewallen’s parental rights 19 months after B.L. came into care. There, it

was established that Lewallen was a sex offender, was homeless, had no income,

and had failed to admit that he had a drinking problem. Accordingly, the court

terminated his parental rights.

       Counsel has complied with our requirements for no-merit termination cases.

The brief addresses the adverse rulings and termination order and adequately

explains why there is no arguable basis to appeal these decisions. After examining

the record we agree that an appeal would be meritless. We therefore affirm by

memorandum opinion, In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d
63 (1985), and grant the motion to withdraw.

       Affirmed; motion to withdraw granted.

       HARRISON and GRUBER, JJ., agree.

       Deborah R. Sallings, Arkansas Public Defender Commission, for appellant.

       No response.